                     UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS


 SECURITIES AND EXCHANGE
 COMMISSION,

                                   Plaintiff,

                      v.                          Case No. 1:18−cv−03196
                                                  Honorable Manish S. Shah
 BOVORN RUNGRUANGNAVARAT


                                Defendant.



   UNOPPOSED MOTION FOR JUDGMENT AGAINST DEFENDANT BOVORN
                     RUNGRUANGNAVARAT

       Plaintiff United States Securities and Exchange Commission (“SEC”) respectfully moves

this Court to enter the attached consented-to judgment against Defendant Bovorn

Rungruangnavarat. In support of this motion, the SEC states as follows:

       On May 4, 2018, the SEC instituted this case alleging that Defendant engaged in insider

trading. Doc. # 1. On June 14, 2019, the SEC notified the Court that Defendant had made a

signed settlement offer, which undersigned counsel was recommending the Commission accept.

Doc. # 25. The Commission has accepted the offer. Therefore, the SEC respectfully requests the

Court enter the attached judgment against Defendant Bovorn Rungruangnavarat, to which

Defendant has consented. Defendant does not oppose this motion.
Respectfully submitted this 24th day of October, 2019.


          By: s/ Mark L. Williams
              Mark L. Williams
              1961 Stout Street, Suite 1700
              Denver, CO 80294-1961
              Tel.: (303) 844-1000
              Fax: (303) 295-0538
              williamsml@sec.gov

              John E. Birkenheier
              175 West Jackson Blvd.
              Chicago, IL 60604
              Tel.: (312) 353-7390
              Fax: (303) 353-7398
              birkenheierj@sec.gov

              Attorneys for the Plaintiff




                  2
                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 24, 2019, Plaintiff’s Unopposed Motion for Judgment
was filed on the Court’s electronic case filing (ECF) system and will constitute service as to all
filing users in this case assigned to the Court's ECF system.



                                                      s/ Mark L. Williams
                                                      Mark L. Williams
                                                      Trial Counsel




                                                 3
